DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 14:  Claim 14 recites the limitation "the vacuumed microfibrillated cellulose composition" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not identify a vacuum step or a vacuumed material and thus there is no antecedent basis for this limitation.  For the purpose of further examination, the claim will be interpreted as referring to the microfibrillated cellulose composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (WO 2010/149711) in view of Santomaso et al. (Chemical Engineering Science 58 (2003) 2857-2874).
Considering Claims 1, 4, 5, 9:  Dean et al. teaches a granular microfibrillated cellulose product (pg. 5) comprising a microfibrillated cellulose (pg. 6) originating from a agricultural biomass (pg. 7), the microfibrillated cellulose comprising at least 60 weight percent of cellulose (pg. 7), where the product has a density of greater than 850 kg/m3 (pg. 11) and is dried to a moisture content of 2 to 10 weight percent (pg. 13).
	Dean et al. is silent towards the flowability of the granular material under the claimed testing regiment.  However, Santomaso et al. teaches that the flowability of a cellulose powder is important for transportation, mixing, and handling of the powder (pg. 2857).  Therefore, a person having ordinary skill in the art would consider the flowability to be a result effective variable.  Santomaso et al. teaches the density and particle size and shape as being important in determining the flowability.  It would have been obvious to a person having ordinary skill in the art to have optimized the flowability through routine experimentation, and the motivation to do so would have been, as Santomaso et al. suggests, to allow for transportation, mixing, and handling of the powder.
Considering Claim 6:  Dean et al. teaches forming articles with a diameter of 0.1 to 12 mm/100 to 12,000 microns (pg. 13).  This overlaps with the claimed range of 200 to 6,000 microns.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have formed granules of the claimed size, and the motivation to do so would have been, to allow for easy mixing in wood pulp.
Considering Claim 7:  Dean et al. does not teach the addition of hornification preventing additives. 
Considering Claim 8:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients having the claimed density and water content.  The original specification does not teach any specific feature that results in the claimed property outside of the claimed structure.  Therefore, the claimed effects and physical properties, i.e. the claimed microbial growth would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 10:  Dean et al. teaches the biomass as being a cereal/vegetable (pg. 7).
Considering Claim 11:  Dean et al. teaches forming the microfibrillated cellulose product by providing the microfibrillated cellulose composition, dewatering the microfibrillated cellulose, and drying the microfibrillated cellulose (pg. 13).
Considering Claim 13:  Dean et al. teaches refining/disintegrating the composition before drying (pg. 6).
Considering Claim 14:  Dean et al. does not teach a packaging step.  However, it would be known to a person having ordinary skill in the art to place the composition in a container/packaging between steps to allow for the product to be stored until the next step of the process is desirable. It would have been obvious to a person having ordinary skill in the art to have packaged the microfibrillated cellulose to allow for storage until the next step of the process is desirable or for transport to another facility for further processing.  
Considering Claim 15:  Dean et al. teaches drying the microfibrillated cellulose at 70 to 105 ºC (pg. 13).
Considering Claim 16:  Dean et al. is silent towards the amount of time used in the drying process. However, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the drying time in the process of Dean et al., and the motivation to do so would have been to provide the desired moisture content.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (WO 2010/149711) in view of Santomaso et al. (Chemical Engineering Science 58 (2003) 2857-2874) as applied to claim 1 above, and further in view of Hiasa et al. (J. Fiber Sci. Technol. 72(1), 17-26, 2016).
Considering Claims 2 and 3:  Dean et al. teaches the composition of claim 1 as shown above.  Dean et al. teaches the amount of cellulose as being greater than 70 weight percent (pg. 7).
	Dean et al. does not teach the claimed amount of additional components.  However, Hiasa et al. teaches a microfibrillated cellulose having 12.4 weight percent of hemicellulose and 4.9 weight percent pectin (Table 2).  Dean et al. and Hiasa et al. are analogous art as they are concerned with the same field of endeavor, namely microfibrillated cellulose.  It would have been obvious to a person having ordinary skill in the art to have included the pectin and hemicellulose of Hiasa et al. in the fiber of Dean et al., and the motivation to do so would have been, as Hiasa et al. suggests, to reduce the aggregation of the fibers and allow for the microfibrillated cellulose to be redispersed in water (pg. 25).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (WO 2010/149711) in view of Santomaso et al. (Chemical Engineering Science 58 (2003) 2857-2874) as applied to claim 11 above, and further in view of Phipps et al. (US 2017/0306562).
Considering Claims 12:  Dean et al. teaches the process of claim 11 as shown above.
	Dean et al. does not teach the claimed drying apparatus.  However, Phipps et al. teaches drying a microfibrillated cellulose in a fluidized bed dryer (¶0274).  Dean et al. and Phipps et al. are analogous art as they are concerned with the same field of endeavor, namely microfibrillated cellulose.  It would have been obvious to a person having ordinary skill in the art to have used the fluidized bed dryer of Phipps et al. in the process of Dean et al., and the motivation to do so would have been, as Phipps et al. suggests, it is a suitable apparatus for performing the drying step of Dean et al.  

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (WO 2010/149711) in view of Santomaso et al. (Chemical Engineering Science 58 (2003) 2857-2874) as applied to claim 1 above, and further in view of Karisalmi et al. (WO 2017/103335).
Considering Claims 17, 18, and 20:  Dean et al. teaches the composition of claim 1 as shown above.  Dean et al. teaches using the microfibrillated cellulose in paper manufacturing (pg. 3).  
	Dean et al. does the specifics of the use in paper.  However, Karisalmi et al. teaches adding redispersed micrfibrillated cellulose to an aqueous paper furnish thick stock (13:1-13), draining the aqueous pulp furnish to form a wet fiber web (Example 3); and drying the web to form a paper product (Example 3).  Dean et al. and Karisalmi et al. are analogous art as they are concerned with the same field of endeavor, namely microfibrillated cellulose for use in paper manufacturing.  It would have been obvious to a person having ordinary skill in the art to have used the process of Karisalmi et al. in the process of Dean et al., and the motivation to do so would have been, it is a suitable use for microfibrillated cellulose.
Considering Claim 19:  Karisalmi et al. teaches adding the microfibrillated cellulose in an amount of 1 to 100 kg per ton of dry stock (13:18-21).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767